Citation Nr: 1029511	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and posttraumatic 
stress disorder, to include as secondary to service-connected 
bilateral knee disabilities.    

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee prior to March 10, 
2009.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to March 10, 
2009.  

4.  Entitlement to a rating in excess of 10 percent based on 
limitation of motion for degenerative joint disease of the right 
knee on and after March 10, 2009.   

5.  Entitlement to a rating in excess of 10 percent based on 
limitation of motion for degenerative joint disease of the left 
knee on and after March 10, 2009.  

6.  Entitlement to a rating in excess of 10 percent for service-
connected right knee disability based on instability for the 
period from March 10, 2009 to September 10, 2009.  

7.  Entitlement to a rating in excess of 30 percent for service-
connected left knee disability based on instability for the 
period from March 10, 2009 to October 25, 2009.  

8.  Entitlement to a rating in excess of 20 percent for service-
connected right knee disability based on instability, on and 
after September 11, 2009.

9.  Entitlement to a rating in excess of 20 percent for service-
connected left knee disability based on instability, on and after 
October 26, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania, which denied the Veteran's claims for 
service connection for an acquired psychiatric disorder, to 
include anxiety, depression, and posttraumatic stress disorder 
(PTSD), a rating in excess of 10 percent for degenerative joint 
disease of the right knee, and a rating in excess of 10 percent 
for degenerative joint disease of the left knee.  The Veteran 
subsequently perfected an appeal of these issues.                   

By a July 2009 rating action, the RO granted a separate 10 
percent rating for the service-connected right knee disability 
based on instability (in addition to the 10 percent rating based 
upon limitation of motion), effective from March 10, 2009.  In 
that same rating, the RO granted a separate 30 percent rating for 
the service-connected left knee disability based on instability 
(in addition to the 10 percent rating based upon limitation of 
motion), effective from March 10, 2009.   

In a November 2009 rating action, the RO increased the rating for 
the Veteran's right knee instability from 10 to 20 percent 
disabling, effective from September 11, 2009.  In that same 
rating, the RO reduced the rating for the Veteran's left knee 
instability from 30 to 20 percent disabling, effective from 
October 26, 2009.        

In light of the above, the increased rating issues on appeal have 
been characterized as described on the first and second pages of 
this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and PTSD, 
to include as secondary to service-connected bilateral knee 
disabilities, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to March 10, 2009, the Veteran's right and left knee 
disabilities were symptomatic and productive of some functional 
limitation; they were not manifested by limitation of flexion to 
less than 45 degrees or limitation of extension to more than 10 
degrees, and there was no objective evidence of instability, 
swelling, recurrent subluxation, or dislocated semilunar 
cartilage with recurrent episodes of locking with effusion into 
the joint.  

2.  On and after March 10, 2009, the Veteran's degenerative joint 
disease of the right and left knees are symptomatic and 
productive of some functional limitation; they are not manifested 
by limitation of flexion to less than 45 degrees or limitation of 
extension to more than 10 degrees.  

3.  For the period from March 10, 2009 to September 10, 2009, the 
Veteran's right knee disability was not manifested by 
subluxation, frequent episodes of locking with pain and effusion 
into the joint or more than slight instability.  

4.  For the period from March 10, 2009 to October 25, 2009, the 
Veteran's left knee instability was assigned the maximum 
schedular evaluation assignable under the applicable diagnostic 
code.

5.  On and after September 11, 2009, the Veteran's right knee 
disability is not manifested by subluxation, frequent episodes of 
locking with pain and effusion into the joint or more than 
moderate instability.   

6.  On and after October 26, 2009, the Veteran's left knee 
disability is not manifested by subluxation, frequent episodes of 
locking with pain and effusion into the joint or more than 
moderate instability.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee prior to March 10, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to March 10, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2009).  

3.  The criteria for a rating in excess of 10 percent based on 
limitation of motion for degenerative joint disease of the right 
knee on and after March 10, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).  

4.  The criteria for a rating in excess of 10 percent based on 
limitation of motion for degenerative joint disease of the left 
knee on and after March 10, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

5.  The criteria for a rating in excess of 10 percent for 
service-connected right knee disability based on instability for 
the period from March 10, 2009 to September 10, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Codes 5257, 5258 (2009).


6.  The criteria for a rating in excess of 30 percent for 
service-connected left knee disability based on instability for 
the period from March 10, 2009 to October 25, 2009, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (2009).

7.  The criteria for a rating in excess of 20 percent for 
service-connected right knee disability based on instability on 
and after September 11, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5257, 5258 
(2009).

8.  The criteria for a rating in excess of 20 percent for 
service-connected left knee disability based on instability on 
and after October 26, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Codes 5257, 5258 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004, November 2005, and September 2009 letters sent to the 
Veteran by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus complied 
with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
August 2004, November 2005, and September 2009 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the February 2007 statement of the case 
(SOC) also informed him about how VA determines effective dates 
and disability ratings, as required by Dingess.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in August 2004 and November 2005, 
prior to the appealed from rating decision, along with the 
subsequent notice provided in February 2007 and September 2009, 
after the decision that is the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance of 
the evidence is against the increased rating claims on appeal, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be provided 
under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reversed that decision, 
holding that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 
Vet. App. at 473. The Board finds that the August 2004, November 
2005, and September 2009 letters substantially satisfy the 
current notification requirements for the increased rating claims 
on appeal.  As the Veteran has not indicated any prejudice caused 
by a content error and no such error is apparent, the Board finds 
no basis for finding prejudice against the Veteran's appeal of 
the issues adjudicated in this decision.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial 
error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran did in fact 
receive VA examinations in October 2004, March 2009, and October 
2009, which were thorough in nature and adequate for rating 
purposes.  The Board finds that the medical evidence of record is 
sufficient to resolve this appeal; VA has no further duty to 
provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 
3.327 (2009).   

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.




II.  Factual Background

In June 1982, the Veteran underwent a VA examination.  At that 
time, he had x-rays taken of his knee which were reported to show 
no abnormalities.  Following the physical examination, the 
examiner diagnosed the Veteran with bilateral chondromalacia 
patellae.       

By an October 1982 rating action, the RO granted service 
connection for bilateral chondromalacia patellae.  The RO 
assigned a 10 percent disability rating under Diagnostic Code 
5299-5003, effective from November 6, 1980, for the Veteran's 
service-connected bilateral knee disability.   

In a September 2000 rating action, the RO recharacterized the 
Veteran's service-connected bilateral chondromalacia patellae as 
two separate disabilities.  Thus, the RO assigned a 10 percent 
disability rating under Diagnostic Code 5099-5003 for 
chondromalacia of the right knee, effective from April 11, 2000.  
In addition, the RO assigned a 10 percent disability rating under 
Diagnostic Code 5099-5003 for chondromalacia of the left knee, 
effective from April 11, 2000.  

In July 2004, the Veteran requested that his service-connected 
right and left knee disabilities be reevaluated for higher 
ratings.

In October 2004, the Veteran underwent a VA examination.  At that 
time, he stated that he had chronic bilateral knee pain and that 
he used a cane to ambulate.  Due to the pain, the Veteran 
indicated that he had difficulty going up and down steps.  He 
noted that he could walk a limited distance of approximately 100 
to 150 feet with difficulty.  The physical examination showed 
that the Veteran had mild swelling of both knees.  Range of 
motion was symmetrical from 5 degrees to 95 degrees.  Drawer and 
McMurray's sign were negative.  X-rays of the Veteran's knees 
were reported to be normal.  The diagnosis was of chronic strain 
of the knees.  The examiner reported that there was evidence to 
suggest a moderate degree of reduction and a moderate to severe 
reduction in endurance.  There was no evidence of incoordination.  
According to the examiner, the Veteran was prone for progression 
of his symptoms.           

VA Medical Center (VAMC) outpatient treatment records, dated from 
May 2005 to July 2009, show that in May 2005, the Veteran 
underwent an orthopedic consultation.  At that time, the examiner 
stated that the Veteran had a normal gait and stance.  The 
Veteran could not toe-walk or heel-walk on the right side.  He 
had full range of motion of both knees.  There was no effusion, 
swelling, or tenderness about the knees.  Ligament structures 
were intact.  The remainder of the examination was unremarkable.  
X-rays of the Veteran's knees were reported to be normal.       

A VA examination was conducted in February 2006.  At that time, 
the Veteran stated that he had chronic pain in his knees with 
frequent swelling.  He noted that he had to wear knee braces and 
that he used a cane to walk.  According to the Veteran, he had a 
history of working as a machine operator but had not been able to 
work for the past five years.  The physical examination of the 
Veteran's knees showed no swelling, fluid, heat, erythema, or 
tenderness.  There was mild to moderate crepitus, bilaterally, on 
extension.  There was no subluxation, contracture, laxity, or 
instability.  McMurray's sign was negative, bilaterally.  There 
was negative Lachman's test.  There were negative anterior and 
posterior drawer signs, bilaterally.  Range of motion of the 
Veteran's knees showed extension to 0 degrees and flexion to 135 
degrees, bilaterally.  There was no objective evidence of pain on 
motion.  The Veteran used a cane to ambulate and appeared to 
require it for distance.  The Veteran's gait was slow and 
cautious with mild bilateral limp.  He refused to walk on his 
heels or toes, and he refused to hop.  The Veteran squatted with 
moderate difficulty.  There was no evidence of weakened movement, 
excess fatigability or incoordination.  There was no evidence 
that those or pain decreased motion during exacerbation or with 
repetitive activity.  The Veteran was able to perform the 
activities of daily living.  X-rays of the Veteran's knees showed 
mild degenerative changes, right greater than left.  The 
diagnosis was bilateral chondromalacia.     

On March 10, 2009, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the Veteran's 
claims file.  The Veteran indicated that he had chronic pain in 
his knees.  He wore bilateral shoe inserts and bilateral 
orthopedic hinged knee braces, and he used a cane to ambulate.  
According to the Veteran, most of his previous jobs involved 
manual labor.  However, he noted that he could no longer perform 
manual labor due to his bilateral knee disability.  The Veteran 
reported that he had not worked since approximately 1992.  He 
stated that on a day-to-day basis, his pain ranged from 
moderately severe (7 or 8) to severe at 10.  The Veteran 
indicated that he was able to attend to his activities of daily 
living, but that he had difficulty putting his shoes on.  
According to the Veteran, he received steroid shots and 
experienced relief from the pain for approximately three months.  
The Veteran noted that prolonged standing and walking aggravated 
his pain.  He stated that his knee pain was incapacitating 
approximately three days per week and that on those days, he 
stayed in his room at the VA home.       

The physical examination showed that the Veteran's gait was 
guarded using a cane in the right hand, favoring the right knee.  
The examiner noted that when the Veteran stood in the examination 
room, he put most of his weight on the left lower extremity.  
Examination of the knees revealed no soft tissue swelling.  The 
Veteran had significant tenderness in the medial joint space.  
Patellofemoral grind was negative.  Range of motion of the right 
knee showed that extension was to 5 degrees and flexion was to 95 
degrees.  After three repetitions, extension remained the same 
and flexion was to 100 degrees.  Range of motion of the left knee 
showed that extension was to 10 degrees and flexion was to 100 
degrees.  After three repetitions, extension and flexion remained 
the same.  The Veteran had pain with end points of range of 
motion.  After repetition, he had increasing pain at end points 
of repetition and through his arc.  Examination of the Veteran's 
ligaments revealed mild medial laxity on both lateral and medial 
collateral ligaments on the right.  He had moderate to severe 
laxity on the lateral collateral ligament on the left with varus 
stress.  There was no laxity on anterior or posterior drawer 
maneuvers.  The Veteran reported that he felt that his knees 
would give out on him on a frequent basis if he did not wear the 
knee braces, and the examiner opined that the Veteran's knees did 
appear unstable on the stress maneuvers performed at the 
examination.  The diagnoses were the following: (1) degenerative 
joint disease of the knees, moderate to severe in intensity, and 
(2) bilateral ligamentous laxity (medial and collateral ligaments 
on the right, lateral collateral ligament on the left).  The 
examiner stated that the right ligament laxity was mild and that 
the left was moderate to severe.    

By a July 2009 rating action, the RO recharacterized the 
Veteran's service-connected chondromalacia of the right and left 
knees as degenerative joint disease of the right and left knees.  
The bilateral knee disabilities were rated under Diagnostic Code 
5010, and the 10 percent disability ratings, which were based 
upon limitation of motion of each knee, were continued.  In 
addition, the RO granted a separate 10 percent rating under 
Diagnostic Code 5257 for the right knee disability based on 
instability, effective from March 10, 2009.  In that same rating, 
the RO granted a separate 30 percent rating under Diagnostic Code 
5257 for the left knee disability based on instability, effective 
from March 10, 2009.  The Veteran's combined evaluation was 50 
percent, effective March 10, 2009.  

A VA examination was conducted on October 26, 2009.  At that 
time, the Veteran stated that he had chronic pain in his knees 
and that he had the feeling that his knees were giving way.  He 
indicated that he had lack of endurance and weakness in both 
knees, with occasional effusion.  The Veteran denied any 
dislocation or subluxation.  He noted that he took Oxycodone four 
times a day in order to relieve his bilateral knee pain.  The 
Veteran reported that his baseline pain in the right knee on a 
scale from 1 to 10 was a 5.  The Veteran's baseline pain in the 
left knee was 4.  With flare-ups, the pain increased to a 9 for 
the right knee and a 10 for the left knee.  According to the 
Veteran, he had flare-ups on a daily basis and they lasted from 
half an hour to many hours.  He stated that "damp weather" and 
prolonged standing and walking aggravated the pain.  The Veteran 
indicated that he had additional limitation due to weakness and 
pain during flare-ups.  He noted that he walked with a cane and 
wore hinged braces, bilaterally.  In regard to his activities of 
daily living, the Veteran reported that he had to rest during the 
day because of his bilateral knee pain.         

The physical examination showed that there was no edema or 
effusion.  There was slight deformity of the right knee compared 
to the left, and there was a valgus deformity, bilaterally.  The 
Veteran's gait was with mild valgus deformity.  There was no 
ankylosis, leg length disparity, or inflammatory arthritis.  In 
regard to range of motion of the right knee, extension was to 7 
degrees and flexion was to 115 degrees.  After three repetitions, 
extension was to 6 degrees and flexion was to 116 degrees.  Range 
of motion of the left knee showed that extension was to 7 degrees 
and flexion was to 115 degrees.  After three repetitions, 
extension was to 6 degrees and flexion was to 115 degrees.  The 
Veteran stated that he had a 5/10 pain level on the right knee 
and a 7/10 pain level on the left knee during range of motion 
measurement.  The examiner noted that there was no objective 
evidence of pain at rest but during range of motion, the Veteran 
did have pain.  The examiner also reported that the Veteran 
experienced pain with repetitive movement.  In regard to knee 
stability, Apley and McMurray's sign were negative.  There was 
some pain in the prepatellar area, bilaterally, in the distal 
aspect of the patella.  There was no significant joint line 
tenderness and there were no popliteal masses.  There was 
positive varus and valgus stress on the right and positive varus 
testing on the left.  X-rays of the Veteran's knees were reported 
to show medial joint space narrowing and degenerative joint 
disease in both knees.  The diagnoses were the following: (1) 
degenerative joint disease of the knees, moderate to severe, (2) 
laxity of the right medial and lateral collateral ligaments, and 
(3) laxity of the left lateral collateral ligament.       

In a November 2009 rating action, the RO increased the rating for 
the Veteran's right knee instability from 10 to 20 percent 
disabling under Diagnostic Code 5257, effective from September 
11, 2009.  In that same rating, the RO reduced the rating for the 
Veteran's left knee instability from 30 to 20 percent disabling 
under Diagnostic Code 5257, effective from October 26, 2009.  The 
Veteran's combined evaluation was 60 percent from September 11, 
2009, and 50 percent from October 26, 2009.    

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that he had to wear DonJoy braces on his knees and use a 
cane to ambulate.  The Veteran indicated that he had chronic pain 
in his knees and episodes when his knees would give out.  




III.  Pertinent Law and Regulations

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Court has recognized that "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service- 
connected disability exhibits symptoms what would warrant 
different ratings."  Hart, supra.  

The Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).     

The right and left knee disabilities have been rated by the RO as 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  [The 
bilateral knee disabilities were initially rated as arthritis by 
analogy.  See 38 C.F.R. § 4.20.]  

Arthritis due to trauma under Diagnostic Code 5010 substantiated 
by x-ray findings is rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating is assigned when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups.  A 20 percent rating is assigned when there 
is x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5260 provides that limitation of flexion of the 
knee to 60 degrees warrants a zero percent evaluation.  
Limitation of flexion of the knee to 45 degrees warrants a 10 
percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees, and a 30 percent evaluation 
requires that flexion be limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that limitation of extension of the 
knee to 5 degrees warrants a zero percent evaluation, and to 10 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, and 
a 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees, and a 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

Normal knee motion is from zero degrees to 140 degrees.  See 38 
C.F.R. § 4.71, Plate II (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for other impairment of the knee, to 
include recurrent subluxation or lateral instability: 30 percent 
for severe, 20 percent for moderate and 10 percent for slight.  
The words "slight" "moderate" and "severe" as used in 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).   

As noted above, the evaluation of the same disability under 
various diagnoses is to be avoided.  However, limitation of 
motion and instability of the knee involve different 
symptomatology and separate ratings are specifically allowed with 
x-ray evidence of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 
9-98.        


IV.  Analysis

In this case, the Veteran contends that his bilateral knee 
disabilities are more disabling than currently evaluated.  He 
indicates that he has constant pain in his knees that is 
aggravated by prolonged standing and walking.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   


Entitlement to ratings in excess of 10 percent for right and left 
knee disabilities prior to March 10, 2009

The Board finds that for the period of time prior to March 10, 
2009, the evidence of record does not demonstrate the degree of 
disability for which an evaluation in excess of 10 percent is 
warranted for either knee.       

In this case, to warrant a rating in excess of 10 percent under 
the applicable rating criteria, Diagnostic Codes 5260 and 5261, 
there would need to be evidence of either limitation of flexion 
to less than 45 degrees or limitation of extension to more than 
10 degrees.  However, in the Veteran's October 2004 VA 
examination, in regard of range of motion of the Veteran's knees, 
extension was to 5 degrees, bilaterally, and flexion was to 95 
degrees, bilaterally.  In addition, VAMC outpatient treatment 
records show that in May 2005, the Veteran had full range of 
motion of both knees.  Moreover, at the time of the Veteran's 
February 2006 VA examination, extension was to 0 degrees, 
bilaterally, and flexion was to 135 degrees, bilaterally.  Thus, 
there is no evidence of record prior to March 10, 2009, showing 
that the Veteran had limitation of motion of either knee 
warranting the assignment of a 10 percent evaluation under either 
range of motion code.  Therefore, an evaluation in excess of 10 
percent under either Diagnostic Code 5260 or 5261 is not 
warranted for either knee prior to March 10, 2009.  

The Board has further considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. §§ 
4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. 
App. at 202.  However, increased evaluations for the Veteran's 
right and left knee disabilities prior to March 10, 2009, are not 
warranted with consideration of these provisions.  The Veteran's 
complaints of discomfort and pain have been considered and have 
been taken into account in the assignment of the 10 percent 
evaluations for his service-connected bilateral knee disabiities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although pain has 
been the primary problem experienced by the Veteran, the 
available medical evidence relevant to the period prior to March 
10, 2009, does not suggest that loss of function due to pain, 
weakness, etc. equate to limitation of flexion to 45 degrees or 
less or limitation of extension to 10 degrees or more.  Although 
the Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it is 
important to emphasize that the Rating Schedule does not provide 
a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

The Board notes that separate ratings may be assigned for knee 
disabilities under Diagnostic Codes 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to X-ray 
evidence of arthritis.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9- 98.  In this case, the Board recognizes that as of 
February 2006, the evidence of record includes x-ray evidence of 
degenerative changes of the Veteran's knees.  In the February 
2006 VA examination, x-rays of the Veteran's knees showed mild 
degenerative changes, right greater than left.  [Prior to 
February 2006, x-rays of the Veteran's knees were reported to be 
normal.]  However, upon a review of the evidence of record prior 
to March 10, 2009, there is no medical evidence of instability or 
subluxation of either knee.  At the time of the February 2006 VA 
examination, although the Veteran stated that he had to wear knee 
braces and that he used a cane to walk, the physical examination 
showed that there was no subluxation, contracture, laxity, or 
instability.  In addition, Lachman's and McMurray's tests were 
negative, and there were negative anterior and posterior drawer 
signs, bilaterally.  There was also no evidence of weakened 
movement or incoordination.  Moreover, according to VAMC 
outpatient treatment records, in May 2005, the Veteran's ligament 
structures were intact.  Furthermore, in the Veteran's October 
2004 VA examination, although the Veteran stated that he used a 
cane to ambulate and the examiner noted that the Veteran had a 
moderate to severe reduction to endurance, the examiner also 
reported that there was no evidence of incoordination.  Thus, 
absent any competent evidence of instability, there is no basis 
for a rating in excess of 10 percent for either knee under 
Diagnostic Code 5257 prior to March 10, 2009.  In addition, there 
is also no basis for separate compensable ratings under 
Diagnostic Code 5257 prior to March 10, 2009, and the application 
of VAOPGCPREC 23-97 is not in order.   

With respect to potential application of other criteria, the 
Board observes that there is no evidence of clinical or x-ray 
evidence of ankylosis or dislocation of the semilunar cartilage 
of either the right or left knee, nor is there medical evidence 
of frequent episodes of locking with pain and effusion in the 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259 
(2009).  There is also no medical evidence of impairment of the 
tibia and fibula for evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2009).  

The Board concludes that there is a preponderance of evidence 
against the Veteran's claims for ratings in excess of 10 percent 
for degenerative joint disease of the right and left knees prior 
to March 10, 2009.  As the preponderance of the evidence is 
against this aspect of the appeal, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to ratings in excess of 10 percent based on 
limitation of motion for right and left knee 
disabilities on and after March 10, 2009

With respect to Diagnostic Codes 5260 and 5261, the Board does 
not find that a rating in excess of 10 percent for either knee is 
warranted on and after March 10, 2009.  In this regard, to 
warrant an increased evaluation under Diagnostic Code 5260, there 
needs to be medical evidence of limitation of flexion that more 
nearly approximately 30 degrees than 45 degrees.  In addition, to 
warrant an increased evaluation under Diagnostic Code 5261, there 
needs to be extension of the leg that is more nearly limited to 
15 degrees than to 10 degrees.  

In the Veteran's VA examination that was conducted on March 10, 
2009, range of motion of the right knee showed that extension was 
to 5 degrees and flexion was to 95 degrees.  In addition, range 
of motion of the left knee showed that extension was to 10 
degrees and flexion was to 100 degrees.  In addition, in the 
Veteran's October 2009 VA examination, range of motion of the 
right knee showed that extension was to 7 degrees and flexion was 
to 115 degrees.  In addition, range of motion of the left knee 
showed that extension was to 7 degrees and flexion was to 115 
degrees.  Therefore, flexion has not been limited to anywhere 
near 30 degrees or less such that a 20 percent evaluation would 
be assigned under Diagnostic Code 5261.  In addition, extension 
has not been limited to 15 degrees or more such that a 20 percent 
evaluation would be assigned under Diagnostic Code 5260.  Thus, 
an evaluation in excess of 10 percent under either Diagnostic 
Code 5260 or 5261, for either knee, is not warranted on and after 
March 10, 2009.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 
supra.  However, there is no objective medical evidence on or 
after March 10, 2009, to show that there is any additional 
limitation of flexion or extension of either knee due to pain or 
flare-ups of pain, to a degree that would support ratings in 
excess of 10 percent or a separate 10 percent rating, nor is 
there such additional limitation of flexion or extension of 
either knee due to weakness, fatigue, or incoordination.         

With respect to potential application of other criteria, the 
Board observes that there is no evidence of clinical or x-ray 
evidence of ankylosis or dislocated semilunar cartilage.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259 (2009).  There is 
also no medical evidence of impairment of the tibia and fibula 
for evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).  

The Board concludes that there is a preponderance of evidence 
against the Veteran's claims for ratings in excess of 10 percent 
based on limitation of motion for degenerative joint disease of 
the right and left knees on and after March 10, 2009.  As the 
preponderance of the evidence is against this aspect of the 
appeal, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  

Entitlement to a rating in excess of 10 percent for 
right knee disability based on instability for the 
period from March 10, 2009 to September 10, 2009 

Instability of the knee and limitation of motion of the knee are 
two separate disabilities.  As such, it is permissible to award 
separate ratings under both a range of motion code and an 
instability code, without violating the prohibition on 
pyramiding.  See VAOPGCPREC 23-97.  Thus, in this case, the RO 
has assigned a separate 10 percent rating under Diagnostic Code 
5257 for the Veteran's right knee disability based on instability 
for the period from March 10, 2009 to September 10, 2009, in 
addition to the 10 percent rating based on arthritis with 
limitation of motion.     

In order to warrant an increased rating under Diagnostic Code 
5257 for the Veteran's right knee disability, the Veteran must 
have experienced moderate subluxation or lateral instability 
during the period of time from March 10, 2009 to September 10, 
2009.  In this regard, the only evidence of record during the 
aforementioned period of time is the Veteran's VA examination 
that was conducted on March 10, 2009.  At that time, the examiner 
noted that the Veteran had mild medial laxity on both lateral and 
medial collateral ligaments on the right.  Thus, the examiner 
specifically characterized the Veteran's ligament laxity on the 
right as "mild."        

In light of the above, the Board finds that the objective 
evidence does not show more than slight instability of the right 
knee for the period of time from March 10, 2009 to September 10, 
2009.  That is, the pertinent clinical findings summarized above 
simply do not demonstrate more than overall slight instability, 
and there is no indication of any subluxation.  In addition, 
there is no medical evidence of dislocation of the semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  Thus, there is a preponderance of 
evidence against the claim for a rating in excess of 10 percent 
for right knee disability based on instability for the period 
from March 10, 2009 to September 10, 2009.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258.    

Further, with respect to the Veteran's complaints of functional 
impairment due to pain, the Court has held that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
on use or due to flare-ups, are not for application in regard to 
a rating under a diagnostic code not predicated on limitation of 
motion, such as Diagnostic Code 5257 in this case.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

As there is a preponderance of evidence against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 10 percent for service-connected right knee 
disability based on instability for the period from March 10, 
2009 to September 10, 2009, must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, supra; Gilbert, supra.  

Entitlement to a rating in excess of 30 percent for left knee 
disability based on instability for the period from March 10, 
2009 to October 25, 2009.

In this case, the RO has assigned a separate 30 percent rating 
under Diagnostic Code 5257 for the Veteran's left knee disability 
based on instability for the period from March 10, 2009 to 
October 25, 2009, in addition to the 10 percent rating based on 
arthritis with limitation of motion.  In this regard, the Board 
notes that the RO based its decision on the March 10, 2009 VA 
examination in which the examiner stated that the Veteran had 
ligament laxity of the left knee that was moderate to severe.  
Specifically, the Veteran had moderate to severe laxity on the 
lateral collateral ligament on the left with varus stress.  The 
RO's assignment of a 30 percent rating for severe instability of 
the left knee is the highest percent authorized by the VA rating 
schedule for instability in the knee.  A higher award under 
Diagnostic Code 5257 is not available.   

The Board has considered other knee-related diagnostic codes to 
determine if any would result in higher or additional separate 
ratings than that already assigned, but finds none.  Diagnostic 
Code 5256 is inapt because there is no medical evidence of any 
ankylosis associated with the Veteran's left knee disability.  
Diagnostic Code 5258 is inapt because there is no medical 
evidence of dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
There is also no medical evidence of nonunion or malunion of the 
tibia or fibula, thereby negating the application of Diagnostic 
Code 5262.  

Thus, in light of the above, there is a preponderance of evidence 
against the claim for a rating in excess of 30 percent for left 
knee disability based on instability for the period from March 
10, 2009 to October 25, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.   

As there is a preponderance of evidence against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 30 percent for service-connected left knee 
disability based on instability for the period from March 10, 
2009 to October 25, 2009, must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.



Entitlement to a rating in excess of 20 percent for service-
connected right knee disability based on instability, on and 
after September 11, 2009.

In this case, the RO has assigned a separate 20 percent rating 
under Diagnostic Code 5257 for the Veteran's right knee 
disability based on instability for the period on and after 
September 11, 2009, in addition to the 10 percent rating based on 
arthritis with limitation of motion.     

In order to warrant an increased rating under Diagnostic Code 
5257 for the Veteran's right knee disability, the Veteran must 
have experienced severe subluxation or lateral instability on and 
after September 11, 2009.  In this regard, in the Veteran's 
October 2009 VA examination, the Veteran denied any dislocation 
or subluxation.  In addition, upon physical examination, the 
examiner stated that there was no edema or effusion.  Moreover, 
while the examiner indicated that the Veteran had a valgus 
deformity, the examiner also characterized the deformity as 
"mild."  Furthermore, although there was positive varus and 
valgus stress on the right, the examiner also noted that in 
regard to knee stability, Apley and McMurray's sign were 
negative.  The diagnosis was of laxity of the right medial and 
lateral collateral ligaments.    

In light of the above, the Board finds that the objective 
evidence does not show more than moderate instability of the 
right knee on and after September 11, 2009.  That is, the 
pertinent clinical findings summarized above simply do not 
demonstrate more than overall moderate instability, and there is 
no indication of any subluxation.  In addition, there is no 
medical evidence of dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Thus, there is a preponderance of evidence against the 
claim for a rating in excess of 20 percent for right knee 
disability based on instability on and after September 11, 2009.  
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258.    

Further, with respect to the Veteran's complaints of functional 
impairment due to pain, the Court has held that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
on use or due to flare-ups, are not for application in regard to 
a rating under a diagnostic code not predicated on limitation of 
motion, such as Diagnostic Code 5257 in this case.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

As there is a preponderance of evidence against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 20 percent for service-connected right knee 
disability based on instability for the period on and after 
September 11, 2009, must be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.

Entitlement to a rating in excess of 20 percent for service-
connected left knee disability based on instability, on and after 
October 26, 2009.

In this case, the RO has assigned a separate 20 percent rating 
under Diagnostic Code 5257 for the Veteran's left knee disability 
based on instability for the period on and after October 26, 
2009, in addition to the 10 percent rating based on arthritis 
with limitation of motion.     

In order to warrant an increased rating under Diagnostic Code 
5257 for the Veteran's left knee disability, the Veteran must 
have experienced severe subluxation or lateral instability on and 
after October 26, 2009.  In this regard, in the Veteran's VA 
examination that was conducted on October 26, 2009, the Veteran 
denied any dislocation or subluxation.  In addition, upon 
physical examination, the examiner stated that there was no edema 
or effusion.  Moreover, while the examiner indicated that the 
Veteran had a valgus deformity, the examiner also characterized 
the deformity as "mild."  Furthermore, although there was 
positive varus testing on the left, the examiner also noted that 
in regard to knee stability, Apley and McMurray's sign were 
negative.  The diagnosis was of laxity of the left lateral 
collateral ligament.    

In light of the above, the Board finds that the objective 
evidence does not show more than moderate instability of the left 
knee on and after October 26, 2009.  That is, the pertinent 
clinical findings summarized above simply do not demonstrate more 
than overall moderate instability, and there is no indication of 
any subluxation.  In addition, there is no medical evidence of 
dislocation of the semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint.  Thus, there is a 
preponderance of evidence against the claim for a rating in 
excess of 20 percent for left knee disability based on 
instability on and after October 26, 2009.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258.    

Further, with respect to the Veteran's complaints of functional 
impairment due to pain, the Court has held that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due to pain 
on use or due to flare-ups, are not for application in regard to 
a rating under a diagnostic code not predicated on limitation of 
motion, such as Diagnostic Code 5257 in this case.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

As there is a preponderance of evidence against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for a 
rating in excess of 20 percent for service-connected left knee 
disability based on instability for the period on and after 
October 26, 2009, must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 
supra; Gilbert, supra.


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's bilateral 
knee disabiities present an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes 
that the Veteran's bilateral knee disabilities have not been 
shown objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
Therefore, the Board finds that the criteria for submission for 
consideration of an extra-schedular rating is not met.


ORDER

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the right knee prior to March 10, 2009, is 
denied.  

Entitlement to a rating in excess of 10 percent for degenerative 
joint disease of the left knee prior to March 10, 2009, is 
denied.  

Entitlement to a rating in excess of 10 percent based on 
limitation of motion for degenerative joint disease of the right 
knee on and after March 10, 2009, is denied.   

Entitlement to a rating in excess of 10 percent based on 
limitation of motion for degenerative joint disease of the left 
knee on and after March 10, 2009, is denied.  

Entitlement to a rating in excess of 10 percent for service-
connected right knee disability based on instability for the 
period from March 10, 2009 to September 10, 2009, is denied.  

Entitlement to a rating in excess of 30 percent for service-
connected left knee disability based on instability for the 
period from March 10, 2009 to October 25, 2009, is denied.  

Entitlement to a rating in excess of 20 percent for service-
connected right knee disability based on instability, on and 
after September 11, 2009, is denied.

Entitlement to a rating in excess of 20 percent for service-
connected left knee disability based on instability, on and after 
October 26, 2009, is denied.


REMAND

The Board finds that additional development is warranted to 
adjudicate the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include anxiety, depression, 
and PTSD, to include as secondary to service-connected bilateral 
knee disabilities.  38 C.F.R. § 19.9 (2009).

VA regulation, 38 C.F.R. § 3.304(f) sets forth the criteria 
necessary to establish service connection for PTSD.  For service 
connection to be awarded for PTSD, the record must show: (1) a 
current medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a) (2008); (2) combat status or credible supporting 
evidence that the claimed inservice stressor actually occurred; 
and (3) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed inservice stressor.

In this case, the Veteran has maintained that he has PTSD, in 
addition to anxiety and depression, based on a primary stressor.  
The Veteran maintains that during service, he was participating 
in a drill in full gear when a recruiter pushed him down some 
stairs yelling racial epithets.  The Veteran states that after 
the fall, he got into an argument with his drill instructor who 
subsequently made him do push-ups and go on a run on a very hot 
day.  According to the Veteran, he then developed heat stroke and 
was treated at the hospital on base.  He reports that the 
aforementioned stressor later caused him to develop PTSD, 
anxiety, and depression.   

The Board observes that the evidence of record includes current 
diagnoses of anxiety, depression, and PTSD.  However, the 
evidence is negative for any evidence which specifically links 
the Veteran's anxiety, depression and/or PTSD to his period of 
service, specifically to his alleged stressor.  Rather, the 
evidence of record includes private medical evidence which links 
the Veteran's anxiety, depression, and PTSD to a post-service 
truck accident that occurred in August 1992.  In this regard, in 
a private medical statement from W.M.H., M.D., dated in October 
1992, Dr. H. stated that in August 1992, the Veteran was working 
as a trash thrower when the truck he was riding in was 
overturned.  The Veteran sustained injuries to his head, neck, 
and lower back.  Dr. H. reported that the Veteran was suffering 
from some reactive anxiety and depression relative to the 
accident and the physical problems arising from the accident.  He 
was subsequently diagnosed with posttraumatic stress reaction.   

In the April 2010 Travel Board hearing, the Veteran stated that 
he received treatment for psychiatric problems right after his 
discharge from the military.  In this regard, the Board observes 
that the evidence of record shows that in December 2005, the 
Veteran submitted a VA Form 21-4142, Authorization and Consent to 
Release Information, in which he noted that in the early 1980's, 
he received treatment at the Broad Cherry VA Clinic in 
Philadelphia for depression and nervousness and was given Prozac.  
However, the Board observes that the RO failed to respond to the 
authorization form that the Veteran submitted for the 
aforementioned VAMC and obtain the requested records.  Inasmuch 
as the VA has been put on notice of the existence of additional 
treatment records, these records should be obtained prior to the 
Board's appellate review in this case.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or documented 
information that the records cannot be obtained, the Board 
determines that further development in this regard is warranted.  
Id.; see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-
73 (1992).   

The Board also notes that during the Veteran's April 2010 Travel 
Board hearing, the Veteran contended that due to the problems he 
had related to his service-connected bilateral knee disabiities, 
he became depressed.  He noted that because of his bilateral knee 
disabilities, he was unable to pursue a job in law enforcement 
which "devastated" him.  Thus, the Board observes that the 
Veteran's testimony raises the issue of entitlement to an 
acquired psychiatric disorder as secondary to the Veteran's 
service-connected bilateral knee disabilities.  In this regard, 
the Board observes that the Court has held that separate theories 
in support of a claim for a particular disability are to be 
adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 
1346, 1349 (Fed. Cir. 2005).  However, the RO has not addressed 
the theory of service connection for an acquired psychiatric 
disorder secondary to service-connected bilateral knee 
disabilities, to include providing notice of what evidence and 
information is needed to substantiate this theory of the claim.  
See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310 (2009).  Thus, the RO should consider both theories for 
service connection after completing the development noted below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request copies of the 
outpatient treatment records from the Broad 
Cherry VAMC in Philadelphia from November 
1980 to December 1985.  See VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, dated in December 2005.  All records 
received should be associated with the claims 
file.

2.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
with respect to the claim for service 
connection for an acquired psychiatric 
disorder, to include anxiety, depression, and 
PTSD, as secondary to service-connected 
bilateral knee disabilities.  (Emphasis 
added.)  The AMC/RO must (a) inform the 
claimant about the information and evidence 
not of record that is necessary to 
substantiate the claim for secondary service 
connection; (b) inform the claimant about the 
information and evidence that VA will seek to 
provide; and (c) inform the claimant about 
the information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.

The AMC/RO must also notify the Veteran and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, 
for the purpose of implementing the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of 
the aggravation of a nonservice- connected 
disorder by service- connected disability.  
See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding language 
that requires that a baseline level of 
severity of the nonservice-connected disease 
or injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a VA psychiatric 
examination to ascertain the etiology of any 
psychiatric disorder.  The claims folder and 
a copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  All appropriate tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner must answer the following question:

(a) is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed acquired psychiatric 
disorder, to include anxiety, depression, and 
PTSD, was caused or aggravated by the 
Veteran's service- connected bilateral knee 
disabilities.  

If the Veteran has an acquired psychiatric 
disorder, to include anxiety, depression, 
and/or PTSD, that was aggravated by his 
service-connected bilateral knee 
disabilities, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to the approximate baseline level 
of severity of the nonservice-connected 
psychiatric disorder (e.g., slight, moderate) 
before the onset of aggravation.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinion without resorting to speculation, it 
should be so stated.

4.  After undertaking any additional 
development deemed necessary, the AMC/RO must 
adjudicate the Veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder, to include anxiety, 
depression, and PTSD, on direct and secondary 
bases with consideration of all of the 
relevant evidence and the applicable law and 
regulations, to include 38 C.F.R. § 3.310 and 
Allen, supra.  


5.  If the claim remains denied, the RO must 
provide the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to his Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


